                                           Case 4:20-cv-01681-HSG Document 10 Filed 05/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JUSTIN HOWARD,                                   Case No. 20-cv-01681-HSG
                                   8                    Petitioner,                         ORDER OF DISMISSAL
                                   9             v.

                                  10       M. ATCHLEY,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          On February 26, 2020,1 petitioner filed with the Court a request that his federal petition be

                                  14   held in abeyance until he exhausted his ineffective assistance of counsel claim in state court. Dkt.

                                  15   No. 1. However, petitioner did not attach a habeas petition to his request and there is no record of

                                  16   any habeas petition filed by petitioner in the Northern District of California. On March 9, 2020,

                                  17   the day the request was docketed in this Court and this action opened, the Court informed

                                  18   petitioner that this action was deficient because he had not submitted a petition on the proper form

                                  19   and had not paid the filing fee or submitted an in forma pauperis application. Dkt. Nos. 3, 4, 7.

                                  20   Petitioner was instructed to file, within twenty-eight days of the date of the order, a completed

                                  21   petition on the proper form and either pay the filing fee or submit an in forma pauperis

                                  22   application. Dkt. Nos. 3, 4, 7. Petitioner was provided copies of the Court’s habeas petition form

                                  23   and in forma pauperis application form. Dkt. Nos. 3, 4, 7. On March 19, 2020, the Court’s March

                                  24   9, 2020 notices were returned as undeliverable, with the notation that the prison was unable to

                                  25
                                       1
                                  26     In determining when a petition for a writ of habeas corpus filed by a pro se prisoner is filed, the
                                       “mailbox” rule applies. Stillman v. LaMarque, 319 F.3d 1199, 1201 (9th Cir. 2003). A petition
                                  27   for a writ of habeas corpus is considered to be filed on the date a prisoner delivered it to prison
                                       authorities for forwarding to the clerk of the court. Id. According to the proof of service,
                                  28   petitioner handed the petition to a correctional official for mailing on February 26, 2020. Dkt. No.
                                       1 at 3.
                                          Case 4:20-cv-01681-HSG Document 10 Filed 05/21/20 Page 2 of 2




                                   1   locate petitioner because no inmate number had been provided with the mailing. Dkt. No. 5. That

                                   2   same day, the Court resent the March 9, 2020 notices to petitioner, adding his inmate number to

                                   3   the address, and reset the deadline for filing a completed petition on the proper form and either

                                   4   paying the filing fee or submitting an in forma pauperis application to April 20, 2020. Dkt. No. 6.

                                   5          The deadline has passed, and petitioner has not filed a completed petition on the proper

                                   6   form. Petitioner also has neither paid the filing fee nor submitted an in forma pauperis

                                   7   application. The Court therefore DISMISSES this action without prejudice. Because this

                                   8   dismissal is without prejudice, petitioner may move to reopen the action. Any such motion must

                                   9   be accompanied by a completed petition on the proper form and either a complete in forma

                                  10   pauperis application or the filing fee, as well as an explanation for why petitioner was unable to

                                  11   meet the Court’s deadlines.

                                  12          The Clerk shall enter judgment and close the file.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: 5/21/2020

                                  15                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  16                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
